 H. M. Patterson & Son. Inc. and General TeamstersLocal Union No. 528. (Case 10 ('A 13942August 21. 1979DECISION AND ORDERBY M MBERS PNII 1T) Nlt'RPIIY, ANt) TRtItSI)AI IOn Mav 11. 1979, Administrative l.aw Judge J.Pargen Robertson issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings. findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.DECISIONSrAIEMENI OF ItlF CASJ. PAR(GEN RoBERrsoN. Administrative Law Judge: Thiscase was heard on February 13. 1979. in Atlanta. Georgia.pursuant to a charge filed on August 25. 1978. and a com-plaint which issued on September 19. 1978.The complaint alleges that Respondent violated Section8(a) 1 ). (3). and (4) of the Act by discharging Larry Price onAugust 19. 1978.Upon the entire record, from my observations of the wit-nesses. and after due consideration of the briefs filed by theGeneral Counsel and Respondent. I hereby make the fol-lowing:FINDINGS AND CON(I lSI()NS1. (OMMIR( Respondent admitted and I find that it is an employerengaged in commerce within the meaning of the Act.}S. \1. PA' 1 IRSON & SON, I N(ii. i A(OR O>R(iANI/ I NReslpondent admitted and I fintd that (encral IeamnistersLocal Union No. 528 is a labor orga;lin/;llon a defined inthe Act.111. Ilt I I 11:¢i 1:) t \IAIR IA I R PR ALI \ ISThe aIIleged discrimi n;a tec. army I'rice. as cmplo,ed b,Respondent until his discharge on August 19. 1978. Pricewas informed that he was discharged ltor "taking a com-pany document b stealth, tllsely denying that he had doneso, and insubordination." Prior to his discharge Pricestrongly supported efforts bh the ('bharging Part\ (lUnion) toorganize certain employees of Respondent In that rolePrice was the employee that originally contacted the nimon.arranged the first union meeting. testified at the representa-tion hearing, and served as union observer at the August 3.1978. election. Price also submitted an atfidalit to the Re-gional Office on August 9. in the investigation ofl challengedballots.The events resulting in Price's discharge occurred at Re-spondent's funeral home on August 19. On that morningPrice was assigned to the front lobby area. While at thefront Price went into a small office off the lobbh and pickedup a newspaper. As he picked up the newspaper Price no-ticed what he recognized as the written text of a speechmade by Respondent's vice president to the Atlanta RotaryClub. Subsequently Price returned. picked up the speech,and put it in his pocket. When he was relieved from thelobby Price took the speech out to the rear parking lot andlocked the speech in his automobile.As Price re-entered the funeral home from the parking lothe encountered Vice President Dan J. Allen and employeeFrancis Cornell. Price w\as asked what he had done withAllen's speech. According to Price he replied. "Well I don'thave it with me." After some discussion Price informed Al-len that the speech was in Price's car. Price and Allen leftthe building to get the speech. On the way Allen told Priceto stop and wait Price refused Allen's request stating. "no.Mr. Allen. You \want the speech." Price proceeded to un-lock his car, pick up the speech. and hand it to Allen. At thepoint Allen discharged Price hb directing him to leave thepremises.According to Respondent's witnesses. Francis Cornellhad asked Allen to see his Rotary Club speech on the morn-ing of August 19. Allen gave her the speech. but directedCornell not to let the speech get away from her since it washis only copy. l.ater Cornell left the speech in the smalloffice off the lobby where it was picked up by Price. Upondiscovering the speech was missing Cornell reported to Al-len that she thought Price had taken his speech. The con-frontation between Allen. Cornell. and Price followed.The Rotary Club speech h) Allen outlined the histor ofRespondent and touched upon Allen's appreciation ofproblems facing Respondent and the funeral industry. Thespeech contained a reference to the recent union campaignstating, among other things, that the National Labor Rela-tions Board has been totally unlfir in handling Respon-dent's appeals.244 NLRB No. 69489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel contends that the asserted basis forPrice's discharge are pretextual and that his discharge isviolative of the Act.The (;eneral ('ot'nsel argues that the manner in whichRespondent reacted to the August 19 events demonstratesthat the true motivation for Price's discharge was his unionactivities and his involvement in Board proceedings. In sup-port of its case the General Counsel points to Price's tesli-mony that on August 9, Supervisor awrence Harris re-quested and read Price's affidavit to the Board concerninghis challenges at the Board election. Price. as union ob-server, challenged the ballots of the four sons of Vice Pres-ident Allen and the grandson of Respondent's president.Additionally, the General Counsel points out. Price wastold. in a phone call he received from Supervisor Harrisshortly after his discharge. that Vice President Allen wasupset with Price fr lying about Allen's family.I have determined that the General Counsel's argumentmust fail even though I find the General Counsel's versionof the facts more believable than Respondent's.'IV. IN)INl (iS AND) ('ON('I.L SIONSAlthough there is evidence supporting many of the Gen-eral Counsel's contentions, the alleged discriminatee's ad-missions clearly establish a nonviolative basis for Respon-dent's actions. Price admitted taking Allen's speech withoutpermission and locking the speech in his automobile. Thespeech was Allen's only copy. Although Allen admitted thespeech was not confidential, there is no evidence to demon-strate that the speech was without value. Price also admit-ted that in response to Allen's question, he replied, "I don'thave the speech with me." I cannot find that Allen. as areasonable person, could not have logically concluded onthe basis of the above mentioned facts that Larry Price hadtaken the speech "by stealth." Furthermore, Price's abovementioned response to Allen's request for the speech couldhave been easily interpreted as a denial that he had takenthe speech.The evidence demonstrates that the August 19 events re-sulting in Price's discharge occurred in only a few minutestime. From the time of Cornell's excited exclamation toI I do not credit the lestimony of Respondent witnesses Allen, Harris,Cornell Willard, and Ellis to the extent their testimony conflicis with thetestimony of Price and Roger Thellen. Harris admittedly had a poor recollec-tion of the August 1978 events. Allen and Cornell appeared eager to con-vince this forum of Larry Price's reprehensible conduct. In some respects thetestimony of both Allen and Cornell were contradicted by admissions orestablished facts. For example, Allen denied mentioning the National LaborRelations Board, the union organizing campaign, or irritation with that orga-nizing campaign in his Rotary Club speech. The written speech demonstratesthe contrary is true. Both Allen and Cornell testified that Price's presence inthe small office off the lobby where he picked up the speech and newspaper.was contrary to established rules and policy. However. Allen and Cornelladmitted that Cornell kept candy in the office for the men employees, butcontended the men could reach in or the candy without actually enteringthe office. Employee Roger Thellen testified it was common practice to gointo the small office and that he had never been informed to stay out. Allenadmitted he never told Price to stay out of the office. Both Willard and Ellisappeared anxious to support the testimony of their current employer. Ellisoriginally testified that from "where I was standing. it looked like he (Price)raised up the floor mat and got it (the speech) out." Later in response to myquestion, Ellis responded that he actually saw Price lift the floor mat.Allen that someone had taken his speech to the discharge ofPrice a few minutes later. everyone involved was obviouslyexcited and upset. Under those conditions the facts do notjustify a finding that Allen's asserted basis for dischargingPrice was a mere pretext. Furthermore. the record does notdemonstrate that Allen would have acted diflerently if Pricehad not been involved with the Union or the National I.a-bor Relations Board.The General Counsel cited several cases as authority forits position including Southern and 14vestern Lumber (om-pan11 d/h/l Grav Flooring. 212 N LRB 668 ( 1974)., San andMalrgaret )oods., Inc. dl/bla ('lok( Restaurant No. Sevenleen,212 NLRB 423 (1974). Daniel Construction (Comparny, 229NLRB 93 (1977), and SpringJield Dodge. Inc. 218 NLRB1429 (1975). In Grnv, unlike here, there was no basis forbelieving that the alleged discriminatee was taking some-thing of value. (lock Restaurtant, Daniel ('Constrution, andSpringfield Dodge stand for the proposition that where theasserted basis for discharge proves to be false or where re-spondent vacillates in giving the reason for discharge, theBoard may conclude that the discharge was for union ac-tivity. As shown above the stated reason for discharge onthis case was not false nor does the evidence show Respon-dent vacillated in stating the reason fr discharge. Respon-dent did endeavor to show that Price was not authorized toenter the small office off the lobby. However. Vice PresidentAllen denied that Price's presence in that office played anypart in his discharge.The General Counsel indicated Harris' phone commentsto Price that Vice President Allen was upset with Price forlying about Allen's family, and various statements inAllen's speech, established animus. However, that alonedoes not establish a violation. An employee is not insulatedfrom discharge by his union activity even though the em-ployer may be antiunion (e.g.. ('lock Restaurant No. Seven-teen, supra at 431). Where, as here, evidence demonstratesthat Respondent acted on the basis of an employee's unpro-tected activity, a violation does not lie.Therefore I find that the evidence fails to show that LarryPrice's union activities or his involvement in Board pro-ceeding played any part in his discharge. I shall thereforerecommend that the complaint be dismissed in its entirety.-'CONCLUSIONS OF LAW1. The Respondent, H. M. Patterson & Son, Inc., is anemployer engaged in commerce and activities affecting2 Respondent, in its brief, moved that Resp. Exhs. 2. 5. and 6 be receivedin evidence. Those documents which are copies of Price's application for anddenial of unemployment compensation, notice of hearing of his appeal of theadverse determination, and notice of his withdrawal of that appeal, wereoffered and rejected at trial. Respondent offered the exhibits for two reasonsonly: ( I ) the determinations by the state agency adverse to Price constitute aform of collateral estoppel with respect to Price's contention in the instantproceeding: and (2) that there is some probative value attached to the agen-cy's determination. In its brief Respondent admits that Board authority iscontrary to his collateral estoppel argument. Respondent's motion is denied.I find that 2. 5, and 6 are not relevant to these proceedings on the groundsstated. Respondent also moved for the exclusion of G.C. Exh. 3 (the RotaryClub speech which Price took on August 19) on the grounds it is protectedby Sec. 8(c) of the Act. I deny Respondent's motion. There is nothing in Sec.8(c) which proscribes the receipt of G.C. Exh. 3 into evidence.490 H. M. PATIERSON & SON. INC(.commerce within the meaning of Section 2(2). (6). and (7)of the Act.2. General Teamsters Local Union No. 528. is a labororganization ithin the meaning of Section 2(5) of the Act.3. Respondent has not engaged in any unfair labor prac-tices alleged in the complaint.Ulpon the ftregoing findings. conclusions of law. and theentire record, and pursuant to Section 10(c) of the Act. Iissue the following recommended:ORDER'It is hereby recommended that the complaint be dis-missed in its entirety.'In he event no eceptlons are filed as provided bh Sec I0246 o theRules and Regulations of the National ahoNr Relations Hoard. the findings,conclusions, and recommended Order herein shall, as pro, ded n Sec 1)02 4Xof' the Rules and Regulalions. he adopted h the Board and hbecone Itsfindings, conclusions and Order. and all objections herelo hall he deemedwa, ied for lil purposes.491